Citation Nr: 1722372	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-24 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1987 to May 1991, December 1992 to July 1998, and from March 2003 to January 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania, which, in pertinent part, denied service connection for a TBI.  

This matter was before the Board in April 2016, at which time it was remanded for additional evidentiary development, including obtaining a VA examination and conducting neuropsychological testing to determine the nature and etiology of his claimed TBI.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim for a TBI in January 2010.  His service treatment records reveal that after airborne operations in service, he experienced loss of consciousness or got "knocked out" and felt dazed, confused, or saw stars.  After the event, the Veteran experienced ringing in his ears and headaches.  See 04/09/2010, VBMS, STR-Medical, p. 44.  Treatment records dated in July and August 2008 reveal that the Veteran had a positive TBI screen.  See 05/05/2010, Medical Treatment Record- Government Facility, pp. 28, 45.  In 2009, the Veteran followed up with a TBI team.  See 05/05/2010, Medical Treatment Record-Government Facility, p. 95, 122.  

The Veteran was afforded VA examinations by physicians in March 2010, September 2014, and July 2016.  The March 2010 examiner concluded that the Veteran did not meet the criteria for a diagnosis of a TBI.  The September 2014 and July 2016 examiner was unable to assess whether the Veteran's symptoms were associated with multiple head injuries in service or PTSD and recommended neuropsychological testing.  Neuropsychological testing was conducted in December 2016, which was reviewed by the July 2016 examiner who opined that the Veteran did not demonstrate impairment of function in a pattern consistent with traumatic brain injury sequelae.   

The Board notes that VA policy requires that the initial diagnosis of TBI must be made by a physiatrist, psychiatrist, neurosurgeon, or a neurologist.  See M21-1, III.iv.3.D.2.j.  As a result, in May 2016, the Secretary granted equitable relief that permits VA to provide new initial TBI examinations to impacted claimants.  In this regard, VA issued a policy letter in July 2016 acknowledging that the specialist must be the individual to perform the TBI examination.  The purpose of this requirement is to ensure that the Veterans claiming service connection for TBI receive a comprehensive initial TBI exam to support their claims.  To date, 
the VA examinations have not been performed by a physiatrist, psychiatrist, neurosurgeon, or a neurologist.  

Accordingly, the Board finds that the Veteran should be afforded a VA examination by a physiatrist, psychiatrist, neurosurgeon, or a neurologist, in order to determine that nature and etiology of any TBI or residuals stemming from an in-service TBI.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by a physiatrist, psychiatrist, neurosurgeon, or a neurologist, to determine the nature and etiology of the claimed TBI or any residuals thereof.  The claims file, including this remand, must be provided to the examiner for review in connection with the examination.  The examiner must also review the neuropsychological testing performed in December 2016.  If the examiner deems it necessary to conduct any additional testing, including neuropsychological testing, the examiner must perform or send to the appropriate professional to perform.  Review of the claims file should be confirmed in the examination report.  


The examiner should provide the following opinions: 

a.  Is it at least as likely as not (probability of at least 
50 percent) that the Veteran has been diagnosed with a TBI or residuals stemming from a TBI at any time period on appeal (since the Veteran filed his claim in January 2010)?  Identify the residuals and any appropriate diagnosis.  

b.  If the answer to (a) is affirmative, is it at least as likely as not (probability of at least 50 percent) that the TBI and/or any residuals are etiologically related or had its onset during the Veteran's period of active service.  

The examiner is informed that the Veteran had combat service.  

The examiner must provide a comprehensive rational for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports are to be considered in formulating any opinion.  

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence and afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



